Citation Nr: 1808944	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  16-42 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not linked to disease or injury incurred or aggravated in active service. 

2.  The Veteran's tinnitus is not linked to disease or injury incurred or aggravated in active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not satisfied.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus are not satisfied.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Law

Service connection will generally be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus as organic diseases of the nervous system, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Fountain v. McDonald, 27 Vet. App. 258 (2015).  When chronicity or continuity is established, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or after December 31, 1946, there is a presumption of service connection for organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


II. Analysis

The preponderance of the evidence weighs against service connection for the Veteran's bilateral hearing loss and tinnitus. 

Impaired hearing is defined as a disability for VA compensation purposes when the puretone auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the puretone auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability for service connection purposes.  Hensley at 157, 159.

The May 2016 VA examination report includes the results of audiometric testing showing that the criteria for a current hearing loss disability are satisfied for both ears.  See 38 C.F.R. § 3.385.  This report also shows a diagnosis of tinnitus. 



The preponderance of the evidence weighs against a link between the Veteran's hearing loss and tinnitus and his period of service.  In his July 2016 notice of disagreement (NOD) and August 2016 VA Form 9, the Veteran stated that he was exposed to loud noise during service from gun and artillery fire in basic training exercises.  He stated that he did not wear hearing protection during service.  He further stated that he did not have noise exposure following separation from service.  His service personnel records show that he served as an administrative specialist (related to the civilian occupation of a clerk-typist, according to his DD 214), which is not a military occupational specialty (MOS) that the Department of Defense has determined involves a probability of noise exposure.  See Adjudication Procedure Manual, M21-1 III.iv.4.B.3.c (discussing the Duty MOS Noise Exposure Listing).  For the purpose of this decision, the Board assumes that the Veteran had some noise exposure during basic training exercises.  

The service treatment records do not show that hearing loss or tinnitus manifested during service.  The pre-induction and separation examination reports reflect normal clinical evaluations of the Veteran's ears, including auditory acuity.  A July 1964 pre-induction audiogram shows puretone thresholds in the right ear of 0 at 500 Hertz (Hz), 5 at 1000 Hz, 5 at 2000 Hz, and 0 at 4000 Hz.  It shows puretone thresholds in the left ear of 0 at 500 Hz, 5 at 1000 Hz, 5 at 2000 Hz, and 0 at 4000 Hz.  Puretone thresholds at 3000 Hz were not recorded for either ear.  The pre-induction examination report reflects a stamp dated November 1964 (the date of entrance onto active duty), which states that no additional defects were discovered on physical inspection on that date.  The separation audiogram shows puretone thresholds in the right ear of 5 at 500 Hz, 0 at 1000 Hz, -5 at 2000 Hz, and 5 at 4000 Hz.  It shows puretone thresholds in the left ear of 5 at 500 Hz, -5 at 1000 Hz, -5 at 2000 Hz, and 5 at 4000 Hz.  Puretone thresholds at 3000 Hz were not recorded for either ear.  

Because the service audiograms are dated prior to January 1, 1967, they must be converted from American Standards Association (ASA) units to units established by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The conversion from ASA to ISO-ANSI units is accomplished by adding 15 decibels at 500 Hz, 10 decibels at 1000 Hz, 2000 Hz, and 3000 Hz, and 5 decibels at 4000 Hz.  In this case, after adding these numbers to the results recorded in the Veteran's service audiograms, the puretone thresholds remain at 20 decibels or below.  Accordingly, the service audiograms show normal hearing prior to induction and at separation.  See Hensley, 5 Vet. App. at 157.

In the August 1966 report of medical history at separation, the Veteran indicated a history of ear, nose, and throat (ENT) trouble.  The nature of the trouble, and whether it affected the ear, the nose, or the throat is not specified.  However, a physician's summary at the bottom of this form indicates that the Veteran's ENT problems occurred as a child, and that he did not have any ENT problems "at present."

The evidence of record does not otherwise show that the Veteran incurred disease or injury, including acoustic trauma, related to hearing loss or tinnitus during service.  The Veteran does not state that that he experienced hearing loss or tinnitus during service.  A January 2016 private examination report authored by a Dr. V.P. states that the Veteran reported that he first noticed a buzzing noise in his ears in the early 1970's, which is a number of years after his separation from service, in 1966, and "recently noticed" hearing loss in both ears.  

In the January 2016 private examination report, Dr. V.P. concluded that the Veteran's hearing loss and tinnitus ("buzzing in both ears") were due to noise exposure during active service "over imposing presbycusis."  However, no explanation in support of this opinion was provided.  It thus carries little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).

In the May 2016 VA examination report, the examiner concluded that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to noise exposure during active service because the Veteran's hearing at entrance and separation was within normal limits, and there were no permanent threshold shifts.  With regard to the latter finding, the examiner indicated that there was no permanent threshold shift greater than normal measurement variability at any frequency between 500 Hz and 6000 Hz (i.e. when entrance and separation audiograms were compared).  In other words, the examiner found that if the Veteran's hearing loss and tinnitus were related to in-service noise exposure, the separation audiogram would have shown abnormal hearing at the time, or a permanent threshold shift greater than normal measurement variability when compared with the audiogram at pre-induction.  In the absence of either, the examiner concluded that it was less likely than not that hearing loss or tinnitus was related to noise exposure during active service.   

The May 2016 VA opinion carries a lot of probative weight in the Board's determination, as it represents the informed conclusion of an objective medical professional, and is supported by an explanation based on the Veteran's medical history.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  It outweighs the January 2016 private opinion, which lacks an explanation and does not account for the Veteran's normal hearing during service.  

The Board notes that the May 2016 VA examiner did not convert the Veteran's service audiograms from ASA to ISO-ANSI units.  The Board finds that such conversion would not alter the conclusion reached, since the Veteran's puretone thresholds still showed normal hearing after conversion to ISO-ANSI units, as discussed above.  Conversion also would not alter the examiner's conclusion regarding whether a puretone threshold shift occurred, as the difference between the pre-induction and separation puretone thresholds remain the same after conversion.  

The May 2016 VA medical opinion carries more weight than the Veteran's statements in support of this claim, as the former was rendered by an audiologist and is supported by an explanation.  By contrast, the Veteran does not have medical expertise, and has not offered an explanation other than that he was exposed to loud noise during service, which is a factor that the examiner considered.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In the alternative, the issue of whether hearing loss or tinnitus that manifests several years after service may be related to such service, including due to in-service noise exposure, is a determination that is too complex to be made based on lay observation alone, as there is no cause-and-effect relationship that can be readily observed through the senses given the lapse of time between service and the onset of these conditions.  As discussed above, the Veteran did not notice tinnitus or hearing loss until years after separation from service.  Such a determination therefore requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Consequently, because the Veteran is a lay person in the medical field, his statement that his hearing loss and tinnitus are related to in-service noise exposure does not constitute competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, it lacks probative value.  See id. (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  It is outweighed by the May 2016 VA medical opinion.  

Accordingly, the preponderance of the evidence weighs against a link between the Veteran's hearing loss and tinnitus and his in-service noise exposure.  Consequently, service connection is not established on a direct basis.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366. 

Because neither the Veteran's hearing loss nor tinnitus was noted in service, service connection may not be established based on chronicity during service or a continuity of symptomatology after service separation.  See 38 C.F.R. § 3.303(b).  The evidence does not show that the Veteran's hearing loss or tinnitus manifested to a compensable degree within one year of service.  According to the January 2016 private treatment record, the Veteran first noticed tinnitus in the early 1970's, which is several years after service, and had only "recently" noticed hearing loss.  Thus, service connection cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The Board is grateful for the Veteran's service, and regrets that it cannot render a favorable decision on these claims.  

Because the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


